Name: Commission Regulation (EEC) No 2556/91 of 28 August 1991 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 8 . 91 Official Journal of the European Communities No L 240/11 COMMISSION REGULATION (EEC) No 2556/91 of 28 August 1991 fixing the import levy on molasses the last subparagraph of Article 3 ( 1 ) of Council Regu ­ lation (EEC) No 1 676/85 (*), as last amended by Regula ­ tion (EEC) No 2205/90 (%  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 785/8 1 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 464/91 (2), and in particular Article 16 (8) thereof, Whereas the import levy on molasses was fixed by Commission Regulation (EEC) No 1854/91 (3), as last amended by Regulation (EEC) No 2509/91 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1854/91 to the information at present available to the Commission that the levy at present in force should be altered pursuant to Article 1 of this Regulation ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25%, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in Whereas these exchange rates being those recorded on 27 August 1991 , HAS ADOPTED THIS REGULATION : Article 1 The import levy referred to in Article 16 (1 ) of Regulation (EEC) No 1785/81 shall be, in respect of molasses falling within CN codes 1703 10 00 and 1703 90 00, ECU 0,82 per 100 kilograms. Article 2 This Regulation shall enter into force on 29 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 54, 28 . 2. 1991 , p. 22. (3) OJ No L 168, 29. 6. 1991 , p. ' 27. (4) OJ No L 233, 22. 8 . 1991 , p. 13 . O OJ No L 164, 24. 6. 1985, p. 1 . ¥) OJ No L 201 , 31 . 7. 1990, p. 9 .